17. F,4
                                                                                            ALS OP./ r
                                                                                            ItIGTO11 -
                                                26NO°11j1RATTlic8GF:2'81kPILs:E-:11: 18
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 75350-9-1
                     Respondent,

           V.                                    DIVISION ONE

RICHARD GEORGE HUMPHRIES,                        UNPUBLISHED OPINION

                     Appellant.                  FILED: August 28, 2017


       PER CURIAM. Richard Humphries appeals from the judgment and sentence

entered following his guilty plea to one count of felony violation of a no-contact order.

Humphries' court-appointed attorney has filed a motion to withdraw on the ground that

there is no basis for a good faith argument on review. Pursuant to State v. Theobald,

78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493(1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. [2] A copy of counsel's brief should be
      furnished the indigent and [3] time allowed him to raise any points that he
      chooses;[4] the court--not counsel--then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. Humphries' counsel on appeal filed a brief

with the motion to withdraw. Humphries was served with a copy of the brief and

informed of his right to file a statement of additional grounds for review. He did not file a

statement of additional grounds.
No. 75350-9-1/2


      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

                    1. Does Humphries' guilty plea meet constitutional and court rule
                       requirements for a valid guilty plea?

                    2. Did the prosecutor breach the plea agreement at sentencing?

                    3. Did the information adequately inform Humphries of the
                       elements of the charged offense?

                    4. Did Humphries receive effective assistance of counsel?

                    5. Did the trial court err in calculating Humphries' offender score?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.


                                    For the court:



                                                             e-cx,
                                                     "17 (.44ey                J




                                            2